Case 16-10738-mdc          Doc 196    Filed 09/10/19 Entered 09/10/19 13:02:05        Desc Main
                                     Document      Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RE:                                         : BKY. NO. 16-10738-MDC
 BRYAN T. MALONEY and                        :
 CINDY G. MALONEY                            : CHAPTER 13


                                            ORDER

          AND NOW, upon consideration of the Debtors’ Objection to Notice of Mortgage

 Payment Change filed by U.S. Bank Trust National Association, as Trustee of Cabana Series III

 Trust, and after notice and hearing, and there being no objection thereto, it is hereby ORDERED

 and DETERMINED that:

    1. The Objection is GRANTED.

    2. The mortgage payment amount is currently subject to a prior stipulation of the parties

          filed with this Court.




 Dated:                                             __________________________________
                                                    MAGDELINE D. COLEMAN
                                                    CHIEF U.S. BANKRUPTCY JUDGE
